83682: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32853: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83682


Short Caption:SHAHROKHI VS. DIST. CT. (BURROW)Court:Supreme Court


Related Case(s):78771, 78771-COA, 79336, 79336-COA, 79992, 79992-COA, 80277, 80277-COA, 80447, 80447-COA, 81218, 81218-COA, 81791, 81791-COA, 81978, 81978-COA, 82245, 82803, 83164, 83558, 83662, 83726, 83772


Lower Court Case(s):Clark Co. - Eighth Judicial District - D581208Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAli Shahrokhi
					In Proper Person
				


Real Party in InterestKizzy Burrow
					In Proper Person
				


RespondentDawn Throne


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/13/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/26/2021Filing FeeFiling Fee Paid. $250.00 from Ali Shahrokhi.  Money Order no. 19-088741765. (SC)


10/26/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus, or in the Alternative, Writ of Prohibition. (Exhibits attached) (SC)21-30835




11/03/2021Notice/IncomingFiled Proper Person Notice of Declaration of Ali Shahrokhi. (SC)21-31646




11/12/2021MotionFiled Proper Person Emergency Motion. (SC)21-32508




11/16/2021Order/DispositionalFiled Order Denying Petition for Writ of Mandamus or Prohibition. "ORDER the petition DENIED." fn1 [In light of this order, petitioner's emergency motion for a stay is denied as moot.] NNP21 - EC/KP/DH (SC)21-32853





Combined Case View